Citation Nr: 1812305	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-28 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for gastritis.

2. Entitlement to a rating in excess of 30 percent for evaluation of sinusitis.

3. Entitlement to a rating in excess of 20 percent for chronic lumbosacral strain.

4. Entitlement to a rating in excess of 10 percent for right leg shin splints.

5. Entitlement to a rating in excess of 10 percent for left leg shin splints.

6. Entitlement to a rating in excess of 10 percent for right elbow ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from August 1986 to December 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In a January 2017 statement, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal filed on October 3, 2013.  That appeal involves the claims of entitlement to service connection for gastritis and entitlement to increased ratings for sinusitis, chronic lumbosacral strain, right and left leg shin splints, and right elbow ulnar neuropathy.  There are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to service connection for gastritis and entitlement to increased ratings for sinusitis, chronic lumbosacral strain, right and left leg shin splints, and right elbow ulnar neuropathy; the Board has no further jurisdiction in these matters.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In a January 2017 statement to the VA, the Veteran stated that he wished to withdraw his appeal filed on October 3, 2013.  That appeal involves the claims of entitlement to service connection for gastritis and entitlement to increased ratings for sinusitis, chronic lumbosacral strain, right and left leg shin splints, and right elbow ulnar neuropathy.  

As the Veteran has withdrawn his appeal on these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.











ORDER

The appeal in the matter of entitlement to service connection for gastritis is dismissed.

The appeal in the matter of entitlement to a rating in excess of 30 percent for evaluation of sinusitis is dismissed.

The appeal in the matter of entitlement to a rating in excess of 20 percent for chronic lumbosacral strain is dismissed.

The appeal in the matter of entitlement to a rating in excess of 10 percent for right leg shin splints is dismissed.

The appeal in the matter of entitlement to a rating in excess of 10 percent for left leg shin splints is dismissed.

The appeal in the matter of entitlement to a rating in excess of 10 percent for right elbow ulnar neuropathy is dismissed.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


